Order entered June 3, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00482-CV

                               ISRAEL GONZALEZ, Appellant

                                                V.

                       MCKINNEY DODGE INC., ET AL., Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-00441-2013

                                            ORDER
       We GRANT appellant’s May 30, 2014 motion for an extension of time to file a brief.

Appellant shall file his brief on or before June 30, 2014.


                                                       /s/   ADA BROWN
                                                             JUSTICE